Citation Nr: 0807433	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound of the right 
thigh, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He was wounded in action in Korea. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

In a December 1955 rating decision, service connection was 
granted for residuals of a shell fragment wound of the right 
thigh; a 10 percent disability rating was assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5313.

In the March 2002 rating decision, an increased disability 
rating was denied.  
The veteran perfected an appeal of that denial.  In November 
2003, the Board remanded the claim for further development.  
In a July 2005 rating decision, a 30 percent disability 
rating for residuals of a shell fragment wound of the right 
thigh was assigned.  The case was returned to the Board.

In January 2006, the Board denied an increased rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the right thigh.  The veteran appealed the Board's 
January 2006 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a December 2006 Order 
issued pursuant to a Joint Motion for Remand, the case was 
remanded to the Board with instructions, as set forth in the 
Joint Motion, for the Board to address certain matters.

In June 2007, the Board remanded the claim for further 
development, specifically a VA medical examination.  In 
August 2007, the veteran underwent a VA examination.  The VA 
Appeals Management Center (AMC) denied the veteran's claim in 
a September 2007 supplemental statement of the case (SSOC).

In February 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on its docket due 
to his advanced age.  See 38 C.F.R. 
§ 20.900(c) (2007).
  
The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be again remanded for further 
procedural development.

While the RO provided notice as to the Veterans Claims 
Assistance Act of 2000 (the VCAA) in March 2004, in light of 
subsequent Court decisions in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008), more detailed notice 
must be provided.  

The Board has been prohibited from itself curing these 
defects.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008) should be furnished to the 
veteran, with a copy to his 
representative.

2.  If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
veteran's claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

